Citation Nr: 1010357	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In December 2008, the Veteran was notified that the Board had 
to suspend action on his appeal pending final resolution of 
the decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 
20 Vet. App. 257 (2006).  Final resolution of the Court's 
Haas decision has taken place.  See Haas v. Peake, 544 F.3d 
1306 (Fed. Cir. 2008); cert. denied, Haas v. Peake, 77 
U.S.L.W. 3267, 77 U.S.L.W. 3426, 77 U.S.L.W. 3429 (U.S. Jan 
21, 2009) (No. 08-525).  The Board may therefore continue 
action on this appeal.  

In February 2009, the Veteran's appeal was remanded by the 
Board for further evidentiary procedure.  Such has been 
completed and the Veteran's claim has been returned to the 
Board.  


FINDINGS OF FACT

1.  The record does not reflect that the Veteran had active 
service within the land borders of the Republic of Vietnam.

2.  There is no presumption of exposure to herbicides/Agent 
Orange in this case and the record is entirely negative for 
any factual, verifiable or corroborating evidence supporting 
the Veteran's contentions of exposure to herbicides/Agent 
Orange during service.

3.  The Veteran has not been shown to currently have diabetes 
mellitus, type II, that is causally or etiologically related 
to his active military service. 

CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As was alluded to in the Introduction, the Board remanded 
this case in February 2009.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain the 
Veteran's outpatient treatment records from the VA medical 
facility in Columbia, Missouri.  The AOJ was then to 
readjudicate the claim.

In March 2009 the VA Appeals Management Center (AMC) 
requested such records, which were received and associated 
with the Veteran's claims file later the same month.  The 
Veteran's claim was then readjudicated in a March 2009 
supplemental statement (SSOC) of the case.  

Thus, all of the Board's remand instructions have now been 
complied with as to the issue on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's diabetes 
mellitus claim, a letter dated in May 2006 fully satisfied 
the duty to notify provisions, including the degree of 
disability and effective date elements of Dingess.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The Veteran was provided complete notice prior to the 
initial adjudication of his claim in September 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was not provided an examination for his diabetes 
mellitus claim.  The Board concludes an examination is not 
needed for this claim.  As discussed below, the Veteran's 
sole contention is that he has diabetes as a result of in-
service herbicide exposure.  The Board finds that the 
preponderance of the evidence is against a finding that he 
had such exposure.  Without such exposure, there is no in-
service incurrence event remaining and no evidence of onset 
during service or within one year of service.  Such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's 
diabetes mellitus claim since it could not provide evidence 
of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007). 

In this case, the Veteran is claiming entitlement to service 
connection for diabetes mellitus as a result of exposure to 
herbicides during service.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have been 
present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

As was noted above, in this case, the Veteran is claiming 
entitlement to service connection for diabetes mellitus, type 
II, as a result of herbicide exposure during service.  
Specifically, the Veteran contends that he set foot in the 
Republic of Vietnam while unloading supplies from the U.S.S. 
Midway and while teaching firefighting skills to the 
Vietnamese in 1961 and 1962, respectively.  See the Veteran's 
October 2006 Notice of Disagreement and November 2007 
substantive appeal.  The Veteran alternatively contends that 
he was exposed to Agent Orange while aboard the U.S.S. Midway 
between May 1960 and December 1962.  Specifically, the 
Veteran claims that he loaded barrels of Agent Orange onto 
aircraft as part of his duties aboard the U.S.S. Midway.  

As to the Veteran's first contention, the record does not 
reflect that the Veteran was present within the land borders 
of Vietnam during his service.  In this regard, the RO 
submitted a request to the National Personnel Records Center 
(NPRC) in June 2006 requesting any documents showing service 
in Vietnam.  The NPRC responded in June 2006, that they were 
unable to determine that the Veteran had in-country service 
in the Republic of Vietnam.  

Unfortunately, there is no indication in the Veteran's 
personnel records that he had in-country service in Vietnam.  
In this regard, the Veteran's DD-214 indicates that he had 
two years, 10 months and two days of "foreign and/or sea 
service".  The Veteran's service personnel records show that 
he was stationed aboard the U.S.S. Midway from May 15, 1960 
to December 3, 1962.  The Veteran submitted a July 2006 
statement from a friend, R.R.B., which asserts that the 
Veteran "delivered supplies and went on liberty in Vietnam 
in 1961 and 1962".  However, the Board notes that R.R.B. did 
not assert that he accompanied the Veteran on such trips to 
Vietnam.  Additionally, R.R.B.'s July 2006 statement details 
that R.R.B. was not stationed on the U.S.S. Midway at the 
time of the Veteran's last reported trip into Vietnam.  As 
such, R.R.B.'s information of the Veteran's 1962 trip to 
Vietnam is a second-hand account and can be considered no 
better than the Veteran's own assertion.  Although the 
Veteran contends that he set foot in the Republic of Vietnam 
while unloading supplies in 1961 and teaching firefighting 
skills in 1962, there are no attachment or detachment orders 
in the Veteran's personnel file showing such assignments.  

While the Veteran's service personnel records indicate that 
he was trained as a fireman, there is no evidence that he set 
foot in Vietnam and instructed firefighting skills to the 
Vietnamese at any time during his service.  To find otherwise 
would be the product of speculation, which is not an 
appropriate basis for a grant of service connection.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, the Board observes that the Veteran is not in 
receipt of any decorations or medal which would provide proof 
of active service inside the Republic of Vietnam.  Therefore, 
the presumption of exposure to herbicides does not apply in 
this case.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Concerning the Veteran's assertions that herbicides were 
stored on the U.S.S. Midway during his time on the ship, the 
Veteran has provided only the statements of E.W.F. and G.L.R.  
The October 2007 statement from E.W.F. asserts that the 
Veteran told E.W.F. that herbicides were stored on the ship 
while the Veteran was stationed aboard.  The account of 
E.W.F. is second-hand and can be considered no better than 
the Veteran's own assertions.  The November 2007 statement 
from G.L.R. asserts that he and the Veteran were shipmates 
aboard the U.S.S. Midway.  G.L.R. asserts that chemicals were 
stored aboard the U.S.S Midway at that time, and he "heard 
later that [the chemical] was agent orange".  To date, no 
documentation has been located which verifies that major U.S. 
Navy ships transported, stored or used herbicides, including 
Agent Orange.

In light of the above, there is no evidence that the Veteran 
was exposed to herbicides during service.  Nonetheless, the 
general rules governing service connection can still be used 
to establish the Veteran's service connection claim.  38 
C.F.R. §§ 3.303(a) (service connection means that the facts, 
shown by evidence, establish that a particular disease 
resulting in disability was incurred coincident with service 
in the Armed Forces); 38 C.F.R. § 3.303(d) (presumptive 
provisions are not intended to limit service connection so 
that when they do not establish service connection, direct 
service connection may establish a claim when the evidence 
warrants it).  See also Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
diabetes mellitus, type II.  In fact, the Veteran's November 
1962 separation examination found his endocrine system to be 
clinically normal.  Moreover, the medical evidence of record 
does not show that the Veteran sought treatment for diabetes 
mellitus, type II, immediately following his period of 
service or for many years thereafter.  Specifically, the 
Veteran's May 2006 claim asserts that his diabetes mellitus, 
type II, first manifested in 2004.  A June 2006 private 
treatment record from J.S., M.D. reflects that the Veteran 
has been treated by that physician for diabetes mellitus, 
type II, since October 1998.  Even if the Board would 
discount the Veteran's own statement and accept the date of 
onset as 1998, there remains a 36-year time gap between the 
Veteran's service and the onset of diabetes mellitus, type 
II.  Therefore, the Board finds that diabetes mellitus, type 
II, did not manifest during service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus, type II, manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current diabetes mellitus, type II, to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which his current diabetes mellitus, type II, 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current diagnosis of diabetes mellitus, type II, to 
a disease or injury in service, to include exposure to 
herbicides.

Thus, the only evidence linking the Veteran's diabetes 
mellitus, type II, to his service is his own lay contentions.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he has 
experienced symptoms of diabetes mellitus, type II.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can testify to experiencing 
symptoms of diabetes mellitus, type II, the Veteran, as a lay 
person, is not competent to testify that his current diabetes 
mellitus, type II, was caused by his active service, to 
include exposure to herbicides.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that diabetes mellitus, type II, 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include herbicide exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus, type II.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
diabetes mellitus, type II, is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303. 
ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


